DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-24 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-24 are:
Regarding claims 1-13, the prior art does not teach or fairly suggest in combination with the other claimed limitations a compact transmission line structure comprising; a second subsystem connected to the cantilever end, the second subsystem comprising: a first diamond-shaped insulator assembly supporting a first single three-phase transmission line, the first diamond-shaped insulator assembly formed by four perimeter insulators and an inner horizontal post insulator connected to each other by one or more yoke plates, wherein the first diamond-shaped insulator assembly holds a first three-phase transmission line; wherein the first three-phase transmission line comprises: a first phase having single or bundled conductors; a second phase having single or bundled conductors; and a third phase having single or bundled conductors, wherein phase conductors of the first three-phase transmission line are arranged in a equilateral delta or isosceles delta configuration that allow the phase conductors to run parallel to each other at a proper phase spacing; a third subsystem connected to the cantilever end, the third subsystem comprising a second diamond-shaped insulator assembly supporting a second three-phase transmission line, wherein the second diamond-shaped insulator assembly mirrors the first diamond-shaped insulator assembly; and at least two shield wires configured to provide lightning protection
Regarding claims 14-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a compact T-structure configured for carrying up to two transmission lines, comprising a monolithic crossarm, wherein the monolithic crossarm is stacked above the pole for assembling the compact T-structure, wherein the monolithic crossarm comprises a short vertical section called ascender to which is a left section and a right section is attached forming cantilever sections, wherein the right section and the left section comprise mirror image parts, wherein each section is comprised of an upswept arm and a short beak part connected together using a plate; and a second subsystem comprising: a first diamond-shaped insulator assembly that comprises three wire connectors, wherein the wire connectors allow three conductor wires to run parallel to each other;  a second diamond-shaped insulator assembly comprised of an additional three wire connectors, wherein the wire connectors allow three conductor wires to run parallel to each other; a first attachment bar that connects the first diamond-shaped insulator assembly to the center pole; and a second attachment bar that connects the second diamond-shaped insulator assembly to the center pole.
Regarding claims 21-24, the prior art does not teach or fairly suggest in combination with the other claimed limitations a compact inverted L-structure comprising a unique monolithic crossarm, the crossarm may be stacked above the pole for assembling the inverted L-structure, wherein the crossarm is comprised of a short vertical section called ascender to which is attached a horizontal section, wherein the horizontal section is comprised of an upswept arm and a short beak part connected together using a plate; a second subsystem comprising a diamond-shaped insulator assembly comprised of three wire connectors forming the single circuit, wherein the wire connectors allow three conductor wires to run parallel to each other, wherein the second subsystem further comprises an attachment bar that connects the diamond-shaped insulator assembly to the beak part of the compact inverted L-structure.
These limitations are found in claims 1-24, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carreira (US 9,685,772), Graham (US 7,501,574), White (US 4,458,102), Taylor (US 3,264,400), Ma et al (US 10,205,312 and US 9,698,585) and Lindsey (US 10,476,249) disclose a compact transmission line structure. 

4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

June 15, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848